UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7317



PAUL LEWIS RICHARDS,

                                           Petitioner - Appellant,

          versus


RICKIE HARRISON, Warden, Kershaw Correctional
Institution; CHARLES M. CONDON, Attorney
General, State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-01-2329-3)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul Lewis Richards, Appellant Pro Se.     Derrick K. McFarland,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Lewis Richards, a state prisoner, seeks to appeal the

district court’s order accepting the report and recommendation of

the magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2254 (2000).   An appeal may not be taken to this court

from the final order in a habeas corpus proceeding in which the

detention complained of arises out of process issued by a state

court unless a circuit justice or judge issues a certificate of

appealability.   28 U.S.C. § 2253(c)(1) (2000).   When, as here, a

district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S.Ct. 318 (2001).     We have reviewed the record and

conclude for the reasons stated by the district court that Richards

has not made the requisite showing.   See Richards v. Harrison, No.

CA-01-2329-3 (D.S.C. June 14, 2002).       Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are




                                 2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3